UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 5, 2013 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) NEVADA 000-54885 20-0641026 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 817 North Russell Street Portland, Oregon (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:877-798-8326 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities. On June 3, 2012, we sold an aggregate of 7,290,000 units at a price of US$0.25 per share for gross proceeds of US$1,822,500.We issued 4,410,000 of these shares to 11 non-U.S. persons (as that term is defined in Regulation S of the Securities Act of 1933, as amended) in an offshore transaction in which we relied on the exemptions from the registration requirements provided for in Regulation S and/or Section 4(2) of the Securities Act of 1933, as amended and 2,880,000 of these shares to four US person, who is an accredited investor (as that term is defined in Rule 501 of Regulation D under the Securities Act of 1933, as amended) and, in issuing these shares to this person we relied on the exemptions from the registration requirements provided for in Rule 506 Regulation D and/or Section 4(2) of the Securities Act of 1933, as amended. Item 8.01 Other Events. A news release with respect to the completion of the private placement is furnished to this Form 8-K Current Report as exhibit 99.1. Item 9.01 Financial Statements and Exhibits. 99.1News Release issued by the Registrant on June 3, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Respect Your Universe, Inc. Dated: June 6, 2013 By: /s/ Aaron Loreth Aaron Loreth Chief Financial Officer
